Order entered July 1, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01599-CR

                               PATRICK DEYONE LEE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 199th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 199-80455-2014

                                             ORDER
         The Court GRANTS appellant’s July 29, 2015 second motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within SEVEN (7) DAYS from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE